Title: From George Washington to Major General Lafayette, 1 September 1778
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            My dear Marquis.
            White-plains Septr 1st 1778.
          
          I have been honored with your favor of the 25th Ulto by Monsr Pontgebaud and wish my
            time, which at present is taken up by a Comee of Congress,  would
            permit me to go fully into the contents of it—this, however is not in my power to do.
            But in one word, let me say, I feel every thing that hurts the sensibility of a
            Gentleman; and, consequently, upon the present occasion, feel for you & for our
            good & great Allys the French—I feel myself hurt also at every illiberal, and
            unthinking reflection which may have been cast upon Count D’Estaing, or the conduct of
            the Fleet under his command. and lastly, I feel for my Country. Let me entreat you
            therefore my dear Marquis to take no exception at unmeaning expressions, uttered perhaps
            without Consideration, & in the first transport of disappointed hope—Every body
            Sir, who reasons, will acknowledge the advantages which we have derived from the French
            Fleet, & the Zeal of the Commander of it, but in a free, & republican
            Government, you cannot restrain the voice of the multitude—every Man will speak as he
            thinks, or more properly without thinking—consequently will judge of Effects without
            attending to the Causes. The censures which have been levelled at the Officers of the
            French Fleet, would, more than probable, have fallen in a much higher degree upon a
            Fleet of our own (if we had had one) in the same situation—It is the Nature of Man to be
            displeased with every thing that disappoints a favourite hope, or flattering project;
            and it is the folly of too many of them, to condemn without investigating circumstances.
            Let me beseech you therefore my good Sir to afford a healing hand to the wound that,
            unintentially, has been made. America esteems your Virtues & yr Services—and
            admires the principles upon which you act. Your Countrymen, in our Army, look up to you
            as their Patron. The Count and his Officers consider you as a man high in Rank,
            & high in estimation, here and in France; and I, your friend, have no doubt but
            that you will use your utmost endeavours to restore harmony that the honour, glory, and
            mutual Interest of the two Nation’s may be promoted and cemented in the firmest manner.
            I would add mo⟨re⟩ on the subject, but am restrained for want of time &
            therefore shall only add, that with every sentiment of esteem & regard I am, My
            dear Marquis Yr Obedt Servt and Affecte friend
          
            Go: Washington
          
        